Hinman, J.
It was necessary for the plaintiffs to show, that the defendants had made themselves liable for the goods furnished to Davenport, or they could not recover. They attempted to do this, by showing that he was authorized, by the defendants, to trade and deal generally, in all descriptions of property, as their agent. He had acted as their agent in making the purchase in question, as he had done, in many instances, in making purchases of others. But unless the defendants had authorized him to do this, or had held themselves out to the world as persons intending to pay for goods furnished him, they would not be liable. To show that they had so held themselves out to the world, it was important to show, that they had knowledge of his acts, as their agent. To do this, to some extent, they proved, that *463he purchased real estate of Whitman Potter, as agent for the defendants, and took deeds of it to himself, as their agent; - and it is expressed in the deeds, that the consideration was received from him, as their agent. This did not show, that he was in fact their authorized agent; because it did not appear, that they assented to his acts, or had any knowledge of them. But when if was shown, that a few months after this, the defendants took a deed from Davenport of this same property, and in this deed it is recited, that the property was the same which was conveyed to him by Whitman Potter, and Potter’s deed was referred to; the judge at the circuit thought this went to show, that the defendants at that time had knowledge, that, in taking the deeds of Potter, Davenport acted as their agent, and so told the jury. This seems to be rather the remark of the judge upon the weight of the evidence, and therefore, not strictly a question of law.
But if there is a question for revision here, we have no doubt that it was decided correctly. Indeed, it would seem that counsel must have been satisfied of this, or they would have objected to the introduction of these deeds in evidence. They were obviously introduced for the purpose of showing Davenport’s agency, by showing his acts as such agent, brought home to the knowledge of the defendants, and impliedly assented to by them, inasmuch as they did not disavow them, when so brought to their knowledge ; but, on the contrary, took the benefit of the conveyance to him, by taking a deed of the property from him. If the deeds did not tend to prove this, we do not see how they were evidence at all. The remark of the judge, therefore, was nothing more than saying to the jury, that the deeds were evidence for the purpose for which they had been introduced.
The point in regard to Bennett’s testimony seems to be abandoned. It obviously raises no question of law, and was, at most, mere comment upon the evidence. We therefore advise the superior court not to grant a new trial.
In this opinion the other judges concurred.
New trial not be granted.